Citation Nr: 0330053	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  97-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the reduction of a ten (10) percent 
disability rating assigned for service-connected asbestosis, 
effective on October 16, 1995, to zero percent, effective on 
September 1, 2003. 

2.  Entitlement to an increased rating for service-connected 
asbestosis, evaluated as ten (10) percent disabling effective 
on October 16, 1995. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to May 
1975. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office of the Department of Veterans Affairs (VA) in 
March 1996, which granted service connection for asbestosis 
and assigned a 10 percent disability evaluation therefor, 
effective on October 16, 1995.  

During the pendency of this appeal, by a letter dated on 
March 28, 2003, the St. Petersburg, Florida, Regional Office 
(RO) of VA proposed to decrease the disability evaluation for 
asbestosis from 10 percent to zero percent on the grounds 
that the condition had improved to warrant a reduction.  Not 
having received any response from the veteran on the proposed 
decrease, the RO issued a rating decision on June 16, 2003 
decreasing the evaluation for asbestosis to zero percent 
effective on September 1, 2003.  The June 16, 2003 decision 
was sent to the veteran on June 19, 2003.  

As an initial matter, the Board addresses the issue as to 
whether the RO's reduction of the rating for asbestosis from 
10 to zero percent, effective on September 1, 2003, is 
permissible.  As discussed below, it finds the reduction in 
rating void ab initio, and restores the 10 percent evaluation 
for asbestosis.  The second issue - as to whether an 
evaluation higher than 10 percent is warranted for asbestosis 
- is the subject of the REMAND portion of this decision.   




FINDINGS OF FACT

1.  In December 2000, the veteran's service-connected 
asbestosis was manifested by a Forced Vital Capacity (FVC) 
measurement of 94 percent of the predicted value; in January 
2003, the FVC was 87 percent of that predicted.  

2.  Results of pulmonary testing conducted in December 2000 
and January 2003 suggest that the condition of the veteran's 
service-connected asbestosis may be worsening.  


CONCLUSION OF LAW

As the disability rating for service-connected asbestosis was 
not properly reduced from 10 percent to zero percent 
effective on September 1, 2003, the reduction is void ab 
initio.  38 U.S.C.A. §§ 5107, 5112(b)(6), 7104 (West 2002);  
38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.13, 4.97, 
Diagnostic Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of the Reduction in Evaluation of Service-Connected 
Asbestosis from Ten Percent to Zero Percent Effective on 
September 1, 2003
    
The VA's disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  Separate diagnostic codes identify the various 
disabilities.  Id.  See also, e.g., 38 C.F.R. §§ 4.71a, 4.73, 
4.97.   

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2003).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  Id.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon the lack of usefulness of the affected 
part or systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

Asbestosis is evaluated in accordance with the criteria in 38 
C.F.R. § 4.97, Diagnostic Code 6833.  Under Diagnostic Code 
6833, a 10 percent evaluation for asbestosis is warranted for 
Forced Vital Capacity (FVC) of 75 to 80 percent predicted; 
or, if Diffusion Lung Capacity of Lung for Carbon Monoxide by 
the Single Breath Method (DLCO by SB) is 66 to 80 percent 
predicted.  A 30 percent rating is given for FVC of 65 to 74 
percent predicted; or, for DLCO of 56 to 65 percent 
predicted.  A 60 percent rating is given for FVC of 50 to 64 
percent predicted; or, DLCO by SB of 40 to 55 percent 
predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent disability evaluation is assigned 
where FVC is less than 50 percent; or, DLCO by SB is less 
than 40 percent of predicted; or, maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or, where there is cor pulmonae 
or pulmonary hypertension; or, where the disability requires 
outpatient oxygen therapy.       

This case was last before the Board in September 1998.  At 
that time, the Board remanded the matter to the Atlanta, 
Georgia, RO for further development.  In the remand order, 
the Board directed, among other things, that a VA pulmonary 
examination be performed to determine FVC, DLCO by SB, and 
maximum exercise capacity, and whether the veteran 
experiences cardiopulmonary limitation, cor pulmonale, or 
pulmonary hypertension, or requires outpatient oxygen 
therapy.  It further directed that the VA examination provide 
an opinion as to whether there is a relationship between the 
service-connected asbestosis and nonservice-connected post-
surgical residuals of diagnosed spontaneous pneumothorax 
(that is, whether there is a causal nexus between the two, 
and whether asbestosis aggravated residuals of spontaneous 
pneumothorax).

In light of the Board's remand order, the veteran underwent 
several VA examinations.  In October 1999, a VA examiner 
reviewed the results of pulmonary function tests (PFTs) 
conducted around that time at the Biloxi, Mississippi, VA 
facility.  The examiner's report provides that the veteran's 
PFTs were "almost all normal" with an 88 percent FVC of the 
predicted value and the "fraction of FEV1/FVC [equaling] 
79%."  It further noted that diffusion studies could not be 
done for "technical reasons."  The report further said that 
the veteran had "no cor pulmonale, [and] does not require 
home oxygen therapy," and noted no evidence that asbestosis 
aggravated pulmonary conditions caused by pneumothorax.  The 
Board also notes that the record provides a radiology 
diagnostic report dated in October 1999, which notes "[n]o 
stigmata of asbestosis exposure."  

Further, the record provides a report of a VA examination 
conducted in late April 2000, which discusses PFTs conducted 
in March 2000.  It states that in March 2000, FVC was 92 
percent of the predicted value, which was determined to be a 
"normal" PFT.

The veteran underwent another VA examination in December 
2000.  The report of the December 2000 examination noted no 
evidence of either pleural plaguing or interstitial lung 
disease as shown on computerized tomographic scan.  It 
further stated that there is no evidence of a relationship 
between between pneumothorax and service-connected 
asbestosis.  It further stated that PFTs conducted in 
December 2000 "show normal spirometry and a mild [decrease] 
in diffusion capacity, but normal arterial oxygen and normal 
blood gases."  An FVC of 94 percent of the predicted value 
was noted.  

The veteran was examined again in January 2003, apparently 
because DLCO studies had not been performed earlier.  The 
January 2003 examination report notes that the veteran's 
lungs were "basically" clear to auscultation and 
percussion, with no breathing difficulties noted.  An 
addendum to this report, as dictated by a physician's 
assistant, provides that a pulmonologist at the Pensacola, 
Florida, VA facility, who had reviewed the veteran's 
"breathing studies," concluded that the studies were 
"minimally adoptive," but that there is no evidence of 
"significant breathing problems."  It further said that, 
apparently referring to why DLCO testing would be 
inconclusive here, "[t]he capacity that was requested is 
invalid in that the test shows that the veteran can blow out 
more air than his actual lung volumes.  So, this test is not 
valid and that would be inconclusive for any evaluations."  
(In any event, 38 C.F.R. § 4.97, Diagnostic Code 6833 does 
not require scores from both DLCO by SB and FVC testing to 
determine a rating.)  The addendum further concluded, as 
dictated by the physician's assistant, that the veteran has 
asbestosis, but with "no significant breathing problems."  
The FVC was noted to be 87 percent of the predicted value.     

In this case, the Board notes that the RO has complied with 
the procedural requirements set forth under 38 C.F.R. § 
3.105(e) in connection with the rating reduction.  That is, 
the RO issued a proposed rating reduction, provided the 
veteran with at least 60 days to submit evidence to show that 
the reduction was not warranted, and issued a final rating 
reduction decision after the expiration of the 60-day period.

However, the Board notes that, nowhere in the March 28, 2003 
letter proposing a rating reduction as of September 1, 2003, 
nor any subsequent correspondence to the veteran, did the RO 
cite or otherwise address 38 C.F.R. § 3.344, which is 
applicable in this case, as the veteran's service-connected 
disability rating for asbestosis has been in effect since 
October 16, 1995.  See 38 C.F.R. § 3.344(c).  Nor did the RO 
issue a Supplemental Statement of the Case (SSOC) discussing 
Section 3.344 simultaneously with, or after, the issuance of 
the rating reduction decision.  

In pertinent part, under Section 3.344(a), reductions in 
rating are not permissible for diseases subject to temporary 
or episodic improvement, e.g., bronchial asthma, based upon a 
single examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the condition is clearly reflected, the RO must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under ordinary conditions of 
life.   

Here, the Board notes that the veteran has undergone several 
pulmonary examinations resulting in FVC findings ranging from 
87 to 94 percent over more than 3 years, between October 1999 
to January 2003.  Moreover, it appears that the RO considered 
all of the various pulmonary test results from the past 
several years before decreasing the reduction.  Overall, 
these results indicate a marked improvement in the veteran's 
service-connected asbestosis since July 1995, when the 
veteran's FVC score was 79 percent of that predicted, and the 
DLCO by SB testing resulted in a finding of 81 percent (see 
testing records from Sacred Heart Hospital, dated in July 
1995).  

Nonetheless, the Board cannot ignore the inconsistent trend 
in recent FVC scores: in October 1999, the FVC was 88 
percent; in March 2000, the FVC was 92 percent; December 
2000, the FVC was 94 percent; and then, in January 2003, the 
FVC dropped to 87 percent.  In other words, while the 
veteran's condition seems to have improved considerably since 
1995 through the end of 2000, recently, there appears to have 
been a worsening of the condition as evidenced by the FVC 
test result obtained in January 2003 (that is, FVC scores 
dropped from 94 percent in December 2000 to 87 percent in 
January 2003).  The Board is of the opinion that, 
notwithstanding the RO's consideration of several pulmonary 
test results before proceeding with a rating reduction, the 
evidence, the totality of the evidence does not warrant a 
conclusion that sustained improvement has been demonstrated, 
consistent with 38 C.F.R. § 3.344(a).  On the contrary, most 
recent pulmonary test results would suggest that the 
veteran's condition is regressing.  

In light of the above, and in consideration of the failure of 
RO to advise the veteran and his representative of the 
regulations in 38 C.F.R. § 3.344, the Board concludes that 
the RO's rating decision dated in June 2003, by which the 
rating for service-connected asbestosis was decreased from 10 
percent to zero percent effective on September 1, 2003, is 
void ab initio.  Accordingly, the rating decision of March 
1996, granting service connection for asbestosis and 
assigning a 10 percent disability rating for asbestosis, is 
still in effect.  The veteran is entitled to a restoration of 
a disability rating of 10 percent for asbestosis, effective 
as of October 16, 1995.  In reaching this decision, the Board 
has resolved any doubt in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  

The next inquiry as to whether the evidence warrants an 
increase in rating from 10 percent for service-connected 
asbestosis, is the subject of the REMAND portion of this 
decision, below.     


ORDER

The disability rating of ten (10) percent for service-
connected asbestosis, effective on October 16, 1995, is 
restored.


REMAND

Having restored the ten (10) percent evaluation for service-
connected asbestosis, effective on October 16, 1995, the 
issue now before the Board (and the RO) is whether the 
evidence warrants an increase in the rating over 10 percent 
for the disability.  In this regard, the Board notes that, on 
November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).
The Board notes that the RO sent the veteran a letter on July 
9, 2003 advising him of what evidence is in the file to 
support the claim for an increased rating for service-
connected asbestosis, what evidence is still needed to 
substantiate this claim, and what the VA would do to assist 
him in this regard.  The Board is of the opinion that this 
letter is consistent with the mandate of the United States 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), interpreting the VCAA, 
which requires the VA to advise a veteran about what VA would 
do to assist him in substantiating a claim, and what he must 
do by way of producing relevant evidence.  
The Board further notes that the RO issued a Supplemental 
Statement of the Case (SSOC) on March 27, 2003.  In this 
SSOC, the RO set forth verbatim the provisions of 38 C.F.R. § 
3.159, which concerns the VA's duty under VCAA to assist 
veterans in developing their claims.  Recently, the United 
States Court of Appeals for the Federal Circuit held that a 
provision in 38 C.F.R. § 3.159(b)(1) that required a response 
to a VCAA notification in less than the statutory one-year 
period was invalid.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  Thus, in light of Paralyzed 
Veterans of America, neither the RO nor the Board can render 
a decision on the merits of a claim before a full one-year 
period has passed after a valid VCAA notification, unless the 
veteran waives his right to that statutory period, 
affirmatively indicating that he is satisfied with the 
evidentiary record supporting his claim.   
Here, the Board finds that the March 2003 SSOC, together with 
the letter dated on July 9, 2003, constitute adequate VCAA 
notification in this case.  The March 2003 SSOC notified the 
veteran of the VA's duty to assist by setting forth then-
effective 38 C.F.R. § 3.159.  The July 9, 2003 letter 
complied with the requirements of Quartuccio v. Principi.  
The record also reflects that the RO has assisted the veteran 
in obtaining evidence pertaining to treatment and testing for 
asbestosis.  Pulmonary testing has been completed consistent 
with the Board's 1998 remand order.  There is nothing in the 
record to indicate that relevant evidence, for both treatment 
at VA facilities and by private physicians, is missing or has 
not been associated with the claim folder.  In sum, the VA 
has met its duty to assist the veteran in substantiating his 
claim.   
Accordingly, the Board finds that, in this case, (1) full 
VCAA notification is deemed to have been sent to the veteran 
on July 9, 2003, the date of the letter described above; and 
(2) VA has met its duty to assist the veteran in 
substantiating his claim.  However, in light of Paralyzed 
Veterans of America, neither the RO nor the Board can render 
a decision on the merits of the claim now, because the one-
year period for substantiation of the claim following a valid 
VCAA notification would not expire until July 9, 2004, and 
there is no evidence that the veteran has affirmatively 
waived his right to submit additional evidence after the July 
9, 2003 letter was sent to him.  
In light of the above considerations, and in the interest of 
due process that must be afforded to the veteran, this case 
is REMANDED to the St. Petersburg, Florida, RO for the 
following:

1.  The RO shall note that, on remand, 
the issue now before it is whether the 
veteran is entitled to a rating higher 
than 10 percent for service-connected 
asbestosis.

2.  The RO is to advise the veteran and 
his representative in writing of the 
option to affirmatively waive the right 
to a full one-year period from the date 
of the VCAA notification letter (here, 
deemed to be July 9, 2003) to further 
substantiate the claim.  Any waiver 
obtained by the RO should be in writing, 
and be documented in the veteran's claim 
folder.  The veteran must be informed 
that any waiver in this regard is 
strictly optional.  

3.  After any action or actions required 
by the submittal of information or 
evidence by the veteran, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
or after the veteran executes a waiver of 
the full one-year period to substantiate 
his claim following the VCAA 
notification, the RO should review all 
evidence associated with the claims 
folder subsequent to March 2003, when the 
Supplemental Statement of the Case (SSOC) 
was issued.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with an updated SSOC and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

The veteran need take no action on the REMAND portion of this 
decision until he is so informed.  The purpose of this REMAND 
is to ensure that due process has been afforded to the 
veteran.  No inferences as to the ultimate disposition of 
this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



